—Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered March 25, 1996, convicting him of murder in the second degree (two counts), robbery in the first degree (two counts), and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court properly admitted into evidence five photographs of the homicide victim: one depicting a distant shot of the victim, and the remaining four depicting the bullet wounds to the victim’s head and hand. The photographs, which were not cumulative, were admitted to illustrate and corroborate the testimony of the People’s key *634witness and the testimony of the forensic pathologist who performed the autopsy on the victim (see, People v Pobliner, 32 NY2d 356, 369, cert denied 416 US 905; People v Stevens, 76 NY2d 833; People v Dellemand, 205 AD2d 551; People v Cruz, 176 AD2d 953).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit.
Santucci, J. P., Joy, Friedmann and McGinity, JJ., concur.